Title: To Alexander Hamilton from William S. Smith, 28 September 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Camp 12th. Regt. Septr. 28th. 1799.
          
          Permit me to introduce to you Mr. Abraham Fowler, he has always expressed an earnest desire to join this Regt. I formerly addressed you in his favour for a Company—I now solicit for him the oldest second Lieutenancy vacant in the Regt. and permit me to say, I am very anxious that he may have the appointment, fully confident,  he will do honor to the station. I have never before expressed myself thus in favour of any applicant—But I must say in this case, if I can be indulged, it will be conferring a favour on Sir Your most Obedt. Humble Servt.
          
            W. S. Smith 12th. Regt
          
        